Citation Nr: 1814584	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana. 


FINDINGS OF FACT

1.  The Veteran did not serve in combat while on active duty.

2.  There is no competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between the post service bilateral hearing loss disability and service. 

3.  There is no competent evidence of tinnitus in service, manifestations of tinnitus within one year following the Veteran's discharge from service, or of a nexus between the post service tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. 
 § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

The Veteran's service treatment, personnel and Social Security Administration (SSA) records have been obtained.  Post-service VA and private treatment records have also been obtained.  The record reflects that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.  

The Veteran has been afforded appropriate VA examinations.  The examiners who rendered the October 2013 and December 2013 medical opinions had access to and reviewed the electronic claims file and provided etiological opinions which are supported by adequate rationale.  

All available evidence pertaining to the matter decided herein has been obtained. Thus, VA's duty to assist has been met.


II.  Service Connection Analysis

Service connection may be established for a disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases, namely those listed in 38 C.F.R. § 3.309 (a), benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.
As will be explained below, the Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is among the chronic disabilities listed in 38 C.F.R. § 3.309 (a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus.  

The Board finds the first element of service connection, namely a current diagnosis, has been met for the claimed bilateral hearing loss and tinnitus.  Here, the record includes medical treatment records from B. C. Hearing that indicate the Veteran was diagnosed with mild to severe high frequency bilateral sensorineural hearing loss and noted the Veteran's complaints of severe tinnitus since August 2004.  In addition, the Veteran's October 2013 VA examination confirmed the Veteran suffers from bilateral hearing loss and tinnitus.  The Board finds the audiological test results from the October 2013 examination meet the definition of a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  

The second element of service connection, in-service incurrence or aggravation of a disease or injury, has not been met.  Significantly, the Veteran has reported that he did not notice hearing loss or tinnitus until decades after his discharge.  He has reported he first noticed problems in the 1990's.  Service treatment records (STRs) show no complaints, treatment, or diagnosis for bilateral hearing loss or tinnitus.  


On the audiological evaluation which was conducted at the time of the Veteran's entrance examination in October 1961, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
Not reported
30
LEFT
0
0
10
Not reported
30


On the audiological evaluation which conducted at the time of the Veteran's separation examination in July 1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
Not reported
10
LEFT
10
10
10
Not reported
40


The Veteran's DD 214 does not indicate he served in combat and his military occupational specialty (MOS) being that of a light vehicle driver does not conform to the type of activity that would expose the Veteran to noise injury.  Furthermore, the Veteran has not indicated that his MOS exposed him to noise injury.  The Veteran has asserted that his hearing loss is due to the lack of ear protection on rifle ranges, motor pools and convoys.  See Statement in Support of Claim received June 7, 2012.  

The essential question for consideration is whether the current bilateral hearing loss and tinnitus are related to service.  Here, the Veteran underwent a VA examination in October 2013.  The examiner improperly converted audiometric results from the Veteran's enlistment and separation examinations from American Standards Association (ASA) values to International Standards Organization-American National Standards Institute (ISO (ANSI)) units which was not necessary being that both examinations were conducted before the regulations changed in October 1967.  VA adjudication procedures provide that, if the audiometric testing is conducted by VA June 30th, 1966 or earlier or if the service department audiometric testing was conducted October 31, 1967, the assumption is that the testing was conducted using ASA units.  Based on these erroneous calculations the examiner indicated the Veteran suffered from a significant decrease in hearing in his right ear at 4000 Hertz and an insignificant decrease in hearing in his left ear at 4000 Hertz.  The examiner opined that, based on his calculations, the Veteran's hearing loss was at least as likely as not related to the Veteran's service.  The examiner further noted the Veteran's bilateral hearing loss pre-existed service and only the Veteran's right ear underwent aggravation beyond normal progression during military service.  The Board assigns no probative value to the examiner's opinion in regards to the Veteran's bilateral hearing loss as it was based on erroneous findings.  In regards to the Veteran's tinnitus, the examiner opined the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  The Board assigns probative value to the October 2013 examiner's opinion in regards to the Veteran's tinnitus as it was based on the objective evidence of record and the Veteran's assertions which he is competent to report.

In December 2013, an additional medical opinion was solicited to review all the evidence of record to determine the etiology of the Veteran's bilateral hearing loss.  The examiner noted after review of all the pertinent evidence of record, that there was no evidence that the Veteran had a hearing loss, by VA. Disability standards, in the right ear at enlistment or upon separation.  The examiner further noted hearing in the left ear did not change substantially when comparing his enlistment and separation examinations.  The examiner indicated a test-retest variability of 10 decibels is not uncommon and a threshold increase by 10 decibels does not support the occurrence of a significant and permanent threshold increase in the left ear.  The examiner opined that it is less likely as not that the Veterans bilateral hearing loss was caused by, or is the result of noise exposure during military service.  The examiner noted the record reflects the Veteran suffered an occupational hearing loss well after his exit from military service, for which he was awarded Worker's Compensation.  The examiner based her opinion on laboratory studies conducted on humans and animals which were sufficient to conclude that the most pronounced effects of a given noise exposure on pure-tone thresholds are measurable immediately following the exposure, with the length of recovery, whether partial or complete, related to the level, duration, and type of noise exposure.  Most recovery to stable hearing thresholds occurs within thirty days.  The examiner further indicated there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner found the evidence is not sufficient to determine the probability of acquiring a noise-induced hearing loss, or to estimate the magnitude of the noise-induced hearing loss, that a specific individual is likely to experience from a given noise exposure.  

The December 2013 VA examiner's opinion is highly probative evidence that weighs against the Veteran's claim.  The examination was rendered by an audiologist who reviewed the electronic claims file, including the Veteran's service treatment records and considered the Veteran's medical history.  In addition, the opinion is supported by a thorough explanation based on stated medical principles and the facts of the case.  The report provides a clear rationale for finding against a relationship between the Veteran's current bilateral hearing loss and his military service.  Moreover, because the December 2013 examiner has opined the Veteran's bilateral hearing loss is not related to the Veteran's service the Board also finds the evidence also weighs against the Veteran's claim for tinnitus based on the October 2013 examiner's opinion which indicated the tinnitus is at least as likely the result of his hearing loss.  Thus, both claims are denied under theory of direct service connection.  There is no competent evidence of record linking tinnitus to the military service.  The Veteran has indicated that he did not notice the disorder until many years after discharge.  His own opinion as to the etiology of the tinnitus is without probative value.  No health care professional is on record as linking hearing loss to the Veteran's military service.  

The Veteran has not alleged a continuity of bilateral hearing loss and tinnitus symptomatology.  The Veteran has reported that he did not notice his hearing loss or tinnitus until the 1990s.  See Veterans Application for Compensation and Pension received June 18, 2012.  There is no probative evidence other than the Veteran's assertions that would indicate that the Veteran's hearing loss and tinnitus had its onset in service or continued after service.  As the Veteran was discharged from service in October 1964, and his bilateral hearing loss and tinnitus symptoms did not begin until many years after service, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss or tinnitus.  Additionally, neither hearing loss nor tinnitus was noted during service, and characteristic manifestations of the disease process were not identified during service.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board notes there is evidence of record demonstrating that the Veteran's hearing loss occurred subsequent to his active duty service.  The Veteran was awarded Workman's Compensation for his hearing.  It is assumed that the Veteran attributed his hearing loss at that time to his occupation.  Otherwise, his claim for compensation would have been denied.  

Therefore, while the Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss and tinnitus, on a presumptive basis, the record fails to show that the Veteran manifested such disabilities within the first year following his active duty service discharge in October 1964.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, such presumptive service connection is not warranted. 

The Veteran is competent to describe his bilateral hearing loss and tinnitus symptoms.  However, matters of diagnoses and etiology of disabilities such as the ones in the instant case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matter of the etiology of each disability under consideration is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran does not have the appropriate medical training and expertise to render a probative (persuasive) opinion on such a medical matter.  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing and tinnitus, he cannot, as a layperson link the current bilateral hearing loss or tinnitus to his military service and in-service noise exposure.  

For all the foregoing reasons, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no competent, credible, and probative evidence to support required elements of the claim, that doctrine is not applicable.  See 38 U.S.C.           § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.





____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


